In our opinion the plaintiff on this record has failed to show any reasonable explanation or excuse for failure to bring the action to trial for almost three years after joinder of issue and has failed to present any showing of merits. Under such circumstances, denial of the motion to dismiss was an improvident exercise of discretion. (Giovannucci v. Brooklyn & Richmond Ferry Co., 278 App. Div. 861, and cases there cited; McIntyre v. Branner, 214 App. Div. 145.) Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur.